IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41411
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN CRUZ-DIAZ, also known as Juan Diaz-Cruz,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-99-CR-436-1
                      --------------------
                          June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Juan Cruz-Diaz appeals his guilty-plea conviction for being

an alien found in the United States after a previous deportation

in violation of 8 U.S.C. § 1326(a) & (b).     Cruz-Diaz entered a

conditional guilty plea, reserving his right to appeal the

district court’s denial of his motion to suppress his previous

deportation.   He argues that his previous administrative

deportation should have been suppressed because it was conducted

by an Immigration and Naturalization Service official without a

hearing and without judicial review.   Cruz-Diaz’s argument is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-41411
                                -2-

foreclosed by this court’s decision in United States v. Benitez-

Villafuerte, 186 F.3d 651 (5th Cir. 1999), cert. denied, 120

S. Ct. 838 (2000).   We are bound by this court’s precedent absent

an intervening Supreme Court decision or a subsequent en banc

decision.   See United States v. Short, 181 F.3d 620, 623-24 (5th

Cir. 1999), cert. denied, 120 S. Ct. 825 (2000); United States v.

Mathena, 23 F.3d 87, 91 (5th Cir. 1994).

     AFFIRMED.